Case 2:20-cv-08978-ES-MAH Document 4-1 Filed 07/17/20 Page 1 of 3 PageID: 45




Gustavo F. Bruckner
POMERANTZ LLP
600 Third Avenue, 20th Floor
New York, New York 10016
Phone: 212-661-1100
Fax: 917-463-1044
Email: gfbruckner@pomlaw.com

Counsel for Plaintiff
Ali Karimi
                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


 ALI KARIMI, Individually and on            Case No. 1:20-cv-08978 ES MAH
 behalf of all others similarly situated,

                              Plaintiff,    CERTIFICATION OF
                                            GUSTAVO F. BRUCKNER
                 v.

 DEUTSCHE BANK
 AKTIENGESELLSCHAFT, JOHN
 CRYAN, CHRISTIAN SEWING, and
 JAMES VON MOLTKE,

                              Defendants.

      I, Gustavo F. Bruckner, of full age, certifies as follows:

      1.     I am an attorney at law of the State of New Jersey, a member in good

standing of the bar of this Court, and a Partner of Pomerantz LLP, located at 600

Third Avenue, 20th Floor, New York, NY 10016, Counsel for Ali Karimi

(“Movant”) in the above-captioned matter. As such, I have personal knowledge of

the facts set forth herein.
Case 2:20-cv-08978-ES-MAH Document 4-1 Filed 07/17/20 Page 2 of 3 PageID: 46




      2.     I make this certification in support of the application to admit pro hac

vice J. Alexander Hood II as Counsel for Movant.

      3.     J. Alexander Hood II is a Partner of Pomerantz LLP, located at 600

Third Avenue, 20th Floor, New York, NY 10016.

      4.     J. Alexander Hood II has advised me that he is a member in good

standing of the bars set forth in Schedule A attached. He is not under suspension,

nor has he ever been suspended or disbarred from any court. J. Alexander Hood II is

fully familiar with the facts of this case.

      5.     There is good cause for the pro hac vice admission of J. Alexander

Hood II, as he is familiar with the facts, issues and pleadings in this action and no

delay in the conduct of the proceedings would be occasioned by his acting as

attorney for Movant in this matter.

      6.     Pursuant to Local Civil Rule 101.1(c)(4), my firm will appear in this

action, including all court appearances on behalf of Movant and agree to accept

service of all notices, orders, and pleadings in this action. I or an attorney from my

firm will sign and file all pleadings, enter all appearances, sign all stipulations, and

other such documents in this matter. I agree to be responsible for the conduct of the

above-named counsel should he be admitted pro hac vice.

      7.     I will make certain that the attorney to be admitted pro hac vice in this

case will comply with Local Civil Rule 101.1(c).



                                              2
Case 2:20-cv-08978-ES-MAH Document 4-1 Filed 07/17/20 Page 3 of 3 PageID: 47




      8.    Accordingly, I respectfully request that this Court enter an Order

admitting J. Alexander Hood II pro hac vice in this action.

      9.    I certify that the foregoing statements made by me are true. I am aware

that if any of the foregoing statements made by me are willfully false, I am subject

to punishment.


Dated: July 16, 2020                      Respectfully submitted,

                                          POMERANTZ LLP




                                          Gustavo F. Bruckner
                                          600 Third Avenue, 20th Floor
                                          New York, New York 10016
                                          Telephone: (212) 661-1100
                                          Fax: (917) 463-1044
                                          gfbruckner@pomlaw.com

                                          Counsel for Plaintiff
                                          Ali Karimi




                                         3
